13-159
    Parnanthu v. Holder
                                                                                  BIA
                                                                          A077 022 500
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 23rd day of May, two thousand fourteen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ARULTHAS PARNANTHU,
             Petitioner,

                          v.                               13-159
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                 Visuvanathan Rudrakumaran, New York,
                                    New York.

    FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
                                    General; Leslie McKay, Assistant
                                    Director; Melissa K. Lott, Trial
                                    Attorney, Office of Immigration
                                    Litigation, United States Department
                                    of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Arulthas Parnanthu, a native and citizen of

Sri Lanka, seeks review of a December 18, 2012, decision of

the BIA denying his motion to reopen his removal

proceedings.   In re Arulthas Parnanthu, No. A077 022 500

(B.I.A. Dec. 18, 2012).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006) (per curiam).   The agency may properly deny a

motion to reopen where the movant fails to establish a prima

facie case for the underlying substantive relief sought.

See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

    Contrary to Parnanthu’s assertions, the BIA did not err

in finding that he failed to demonstrate his prima facie

eligibility for relief as a returned asylum seeker.   See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008)

(recognizing that an alien’s “ability to secure reopening

depends on a demonstration of prima facie eligibility for

                               2
[relief], which means she must show a ‘realistic chance’

that she will be able to obtain such relief”(citations

omitted)).   Indeed, the BIA explicitly considered the

country conditions evidence and reasonably found that while

returning Sri Lankans are routinely screened and questioned

upon arrival, the mere filing of an asylum application was

not a factor increasing their risk of mistreatment and there

was not a pattern or practice of persecution or torture of

returned asylum seekers in Sri Lanka.   See Adjin v. Bureau

of Citizenship and Immigration Servs., 437 F.3d 261, 264 (2d

Cir. 2006) (BIA’s conclusion that petitioners did not

establish prima facie eligibility for asylum affirmed where

petitioner’s evidence of country conditions principally

concerned “the persecution of a faction of ethnic Albanians

engaged in armed rebellion against the Macedonian government

and [did] not establish that any ethnic Albanian living in

Macedonia between 2001 and 2002 has a well-founded fear of

persecution, simply by virtue of his ethnicity”).   Instead,

the BIA reasonably determined that the evidence reflected

that returning Sri Lankans with criminal records and ties to

the Liberation Tigers of Tamil Elam (“LTTE”) were at

increased risk of mistreatment or torture, characteristics


                              3
which Parnanthu either did not claim to possess, or could

not establish he possessed, in light of the agency’s prior

adverse credibility determination.    Cf. Kaur v. BIA, 413
F.3d 232, 234 (2d Cir. 2005) (per curiam)(affirming the

BIA’s denial of an untimely motion to reopen on the basis

that the petitioner’s evidence “was not ‘material’ because

it did not rebut the adverse credibility finding that

provided the basis for the IJ’s denial of petitioner’s

underlying asylum application” (citation omitted)).

    The BIA also did not err in finding that Parnanthu

failed to demonstrate his prima facie eligibility for relief

as a member of the Tamil diaspora because the evidence did

not indicate that the Sri Lankan government was targeting

the Tamil diaspora for persecution or torture, but merely

referenced the Sri Lankan government’s expenditures on

public relations firms in an effort to strengthen its public

image and weaken the international impact of the Tamil

diaspora’s resistance activities.    See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 165 (2d Cir. 2008) (BIA reasonably

declined to infer reasonable possibility of persecution from

official documents that spoke generally of punishment,

without referencing forced sterilization); Jian Xing Huang


                             4
v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding that “[i]n

the absence of solid support in the record for [an

applicant’s] assertion that he will be subjected to

[persecution], his fear is speculative at best”).

    We further reject, as meritless, petitioner’s

contentions that (1) the BIA impermissibly required him to

demonstrate more than a reasonable likelihood that he could

establish eligibility for relief, and (2) the BIA abused its

discretion by failing to abide by unpublished decisions of

the BIA, which reopened and remanded proceedings to an

Immigration Judge on the basis of similar claims and

evidence.   Nothing in the BIA’s opinion indicates that it

applied a heightened standard to petitioner’s motion and any

“apparent inconsistency” between the BIA’s decision in

Parnanthu’s case and its unpublished decisions “is of no

moment because unpublished opinions of the BIA have no

precedential value.”   Ajdin, 437 F.3d at 264-65.

    Because the BIA did not abuse its discretion in denying

Parnanthu’s motion to reopen for failure to demonstrate his

prima facie eligibility for relief, we decline to consider

Parnanthu’s challenges to the BIA’s alternative bases for

denial, that his evidence was not new and that he failed to

show a material change in country conditions.   See INS v.
                              5
Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, petitioner’s

pending request for oral argument in this petition is DENIED

in accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6